Citation Nr: 0942422	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-33 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the Veteran's cause 
of death, and if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.  The appellant seeks surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened the 
appellant's previously denied claim for service connection 
for the cause of the Veteran's death and denied that claim on 
the merits.

In August 2009, the Veteran was afforded a Travel Board 
Hearing before the undersigned Veterans Law Judge.  At that 
hearing, the Veteran submitted additional evidence to the 
Board, accompanied by a waiver of RO consideration.


FINDINGS OF FACT

1.  The claim for service connection for the Veteran's cause 
of death was previously denied in a November 2000 RO 
decision.  The appellant was notified of that decision, but 
did not perfect a timely appeal.

2.  The evidence received subsequent to the last prior final 
denial of the appellant's claim for service connection for 
the Veteran's cause of death is new, and is also material 
because it raises a reasonable possibility of substantiating 
the claim.

3.  The Veteran died on July [redacted], 2000, from intra-abdominal 
sepsis due to liver failure (Child's C Cirrhosis).  The 
Veteran was not service connected for any of those 
disabilities, and the evidence of record does not show that 
they were incurred in service or manifested to a compensable 
degree within one year following the Veteran's separation 
from service.  Nor are they related to any service-connected 
disability.


CONCLUSIONS OF LAW

1.  The November 2000 RO decision that denied service 
connection for the Veteran's cause of death is final.  
38 U.S.C.A. § 7105 (West 2009); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
appellant's claim for service connection for the Veteran's 
cause of death.  38 U.S.C.A. § 5108, 7105 (West 2009); 
38 C.F.R. §§ 3.156, 20.1104 (2009).

3.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

The appellant's claim for service connection for the 
Veteran's cause of death was previously denied in a November 
2000 rating decision.  In a June 2007 rating decision, the RO 
again denied the claim on the merits.  While the RO denied 
the claim on the merits, because the claim was previously 
denied in a decision that became final because the appellant 
did not file a timely appeal, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In its November 2000 rating decision, the RO denied the 
appellant's claim.  The appellant did not appeal that rating 
action.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105 (West 2008); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2009).  Thus, the November 2000 
decision became final because the appellant did not file a 
timely appeal.

A claim of entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The appellant filed an 
application to reopen her claim in April 2007.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the last final decision 
consisted of the Veteran's July 2000 death certificate, which 
listed his cause of as death as internal abdominal sepsis due 
to liver failure.  Also of record were service personnel and 
medical records showing that the Veteran had served in 
Vietnam and received the Purple Heart Medal after incurring a 
shrapnel wound injury to his left forearm in September 1968.  
Significantly, his service medical records, including the 
report of his December 1969 discharge examination, were 
negative for any complaints of clinical findings of liver 
disease or abdominal problems.

Additional evidence before the RO at the time of the November 
2000 rating decision were post-service VA medical records 
dated from the late 1970s to the early 1990s.  Those records 
reflected that the Veteran had been treated for alcohol 
addiction and diagnosed with pancreatitis, secondary to 
alcohol abuse, for which he underwent extensive 
hospitalization and surgery in 1991.  Also of record were 
reports of VA medical examinations conducted in September 
1991, March 1996, and June 2000, which revealed that the 
Veteran continued to suffer from chronic pancreatitis and 
developed Type II diabetes mellitus, esophageal verices, 
"possible cirrhosis," and related problems affecting his 
abdomen and liver.  In addition, those VA examination reports 
showed that the Veteran also suffered from posttraumatic 
stress disorder (PTSD), depression, and related psychiatric 
problems.  Additionally, the report of the June 2000 VA 
examination, conducted just a month before the Veteran's 
death, noted that the Veteran had a decades-long history of 
alcohol abuse, which he stated began in service as a result 
of the trauma he underwent in Vietnam.

Further evidence before the RO in November 2000 included 
prior rating decisions indicating that the Veteran had been 
awarded nonservice-connected pension benefits as well as 
service connection for residuals of a shell fragment wound 
and PTSD.  At the time of his death, he was in receipt of 10 
percent and 30 percent ratings for those respective 
disabilities, although he was posthumously granted an 
increased rating of 50 percent for PTSD.

Based on the evidence then of record, the RO determined that 
the intra-abdominal sepsis and liver failure that caused the 
Veteran's death had not manifested in service or within one 
year of his separation from active duty .  Additionally, the 
RO found that the evidence did not otherwise show that the 
Veteran's death was related to service.  Consequently, the 
claim was denied.

The appellant applied to reopen her claim in April 2007.  
During the pendency of this appeal, she has submitted private 
medical records showing treatment throughout the 1990s for 
chronic pancreatitis, peptic ulcer disease, gastrointestinal 
tract bleeding, and related complaints.  She also has 
provided a November 2007 written statement from the Veteran's 
private treating physician indicating that the Veteran's Type 
II diabetes mellitus developed as a result of his chronic 
pancreatitis. 

Additional new evidence not previously of record includes VA 
medical records dated from January 2000 to July 2000, showing 
treatment for chronic pancreatitis , cirrhosis, ascites, 
spontaneous bacterial/fungal peritonitis, renal failure, and 
chronic, advance-staged liver disease.  Additionally, those 
records show that the Veteran was hospitalized in early July 
2000 for acute abdominal pain, vomiting, and related 
symptoms, including emaciation and skin discoloration, and 
that his health thereafter declined until his death on July 
[redacted], 2000.  Significantly, none of the Veteran's private or VA 
medical providers has related that the Veteran's fatal intra-
abdominal sepsis and liver failure to his military service.  

Other newly submitted evidence includes a September 1996 
written statement from the Veteran and statements from the 
appellant written after his death, which indicate that his 
prostatitis and related abdominal problems were caused by the 
excessive drinking he did in service to cope with the trauma 
of Vietnam.  The appellant has also submitted a newspaper 
article regarding the high rates of alcohol abuse among 
National Guard and Reserve combat troops in Iraq and 
Afghanistan.

Further new evidence includes written statements and Board 
testimony in which the appellant has indicated that, for 
years prior to and after the onset of his acute pancreatitis, 
the Veteran retained pieces of shrapnel in his forearm and 
chest that "caused his skin to turn orange."  Noting the 
skin discoloration that accompanied the Veteran's subsequent 
diagnosis of advanced-stage liver disease, the appellant has 
asserted that the Veteran's shrapnel wound residuals may have 
caused him to develop hepatitis C, which went undiagnosed, or 
otherwise contributed to the onset of his liver failure.

The Board finds that the written statements of the Veteran 
and his wife, attributing the abdominal problems leading to 
his death to drinking triggered by his experiences in 
Vietnam, constitutes evidence that is new but not material.  
As laypersons without ostensible medical expertise, the 
Veteran and the appellant neither are not competent to 
provide a diagnosis or opine on a matter requiring knowledge 
of medical principles.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the Veteran was competent to attest to the abdominal 
problems he experienced, he lacked the medical competence to 
relate those symptoms to his period of active duty.  
Additionally, the Board notes that the Veteran's and the 
appellants statements are cumulative of the lay evidence that 
was considered at the time of the last final decision denying 
his claim, specifically, the statements transcribed in the 
June 2000 VA examination concerning trauma-related alcohol 
abuse in service.  Moreover, the newspaper article about 
alcohol abuse by National Guard and Reserve combat troops in 
Iraq and Afghanistan is new but not material as it does not 
pertain to the particular facts of the appellant's claim.  
Furthermore, the newly submitted private and VA medical 
records are cumulative of the clinical evidence before the RO 
at the time of the November 2000 rating decision and 
therefore are also not material.

Conversely, the Board finds that the appellant's written 
statements and August 2009 hearing testimony, indicating that 
the Veteran's shrapnel wound residuals discolored his skin, 
and the newly submitted private and VA medical records that 
reveal symptoms, such as skin discoloration, which 
accompanied the Veteran's liver disease at the time of his 
death, are both new and material.  When considered in tandem, 
that lay and clinical evidence suggests that the Veteran's 
service-connected shrapnel wound residuals and his fatal 
liver disease were characterized by a common symptomatology 
and, thus, tends to corroborate the appellant's contention 
that the Veteran's service in Vietnam is related to his cause 
of death.  In so finding, the Board recognizes that the 
appellant's lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under § 5108.  Bostain v. 
West, 11 Vet. App. 124 (1998); Moray v. Brown, 5 Vet. 
App. 211 (1993).  However, here it is not the appellant's 
opinion that serves as the basis to reopen the claim, but 
rather her disclosure of facts regarding the Veteran's skin 
discoloration resulting from his service-connected shrapnel 
wound residuals.  The appellant is competent to testify as to 
the Veteran's skin discoloration and her testimony in that 
regard is considered credible.  Barr v. Nicholson, 21 Vet. 
App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination that is medical in 
nature and is capable of lay observation).  Moreover, that 
new evidence is presumed credible for the purpose of 
determining whether it is material to the appellant's claim.  
Furthermore, that new evidence was not previously considered 
by agency decision makers, is not cumulative or redundant, 
relates to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.303.  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the appellant's claim for service 
connection for the Veteran's cause of death relates to a 
previously unestablished fact, a link between his fatal liver 
disease and his active service.  Therefore, the Board finds 
that the new evidence, when presumed credible for the purpose 
of determining whether it is material, is material.  
Accordingly, the claim is reopened, and the Board must now 
consider whether service connection is warranted.

Service Connection

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2009).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2009); 38 C.F.R. § 3.303 
(2009).  No compensation shall be paid, however, if the 
disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs. 38 U.S.C.A. § 1110 
(West 2009).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cirrhosis, if they are 
shown to be manifest to a degree of 10 percent or more within 
one year following the Veteran's separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301 (2009).

Alcohol abuse and drug abuse, unless they are a secondary 
result of an organic disease or disability, are considered to 
be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) 
(2009).  The isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. § 
3.301(c)(3) (2009).

The law prohibits a grant of direct service connection for 
drug or alcohol abuse on the basis of incurrence or 
aggravation in the line of duty during service.  Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 
2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a 
Veteran may be service connected for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability.  In order to qualify for 
service connection in this regard, the Veteran must 
establish, by clear medical evidence, that his alcohol or 
drug abuse disability is secondary to or is caused by their 
primary service-connected disorder, and that it is not due to 
willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).

A Veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  Diseases which are associated with exposure to 
certain herbicide agents, including diabetes mellitus, will 
be considered to have been incurred in service if they are 
manifest to a compensable degree at any time after service 
even though there is no evidence of such disease during the 
period of service. 38 C.F.R. §§ 3.307(a)(6)(ii); 3.307(d), 
3.309(e) (2009).  The presumption of service connection may 
be rebutted by affirmative evidence to the contrary. 38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2009).  
Moreover, an appellant who does not meet the statutory 
criteria for presumptive service connection based on 
herbicide exposure is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 309, 
314 (1993).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310.

Here, the appellant contends that the liver disease that 
resulted in the Veteran's death was caused by hepatitis C.  
The appellant acknowledges that the Veteran was never 
diagnosed with hepatitis C during his lifetime, but 
nevertheless maintains that he acquired that disorder from 
shrapnel wound injuries incurred in Vietnam and for which 
service connection was established following his military 
discharge.  As support for that theory, the appellant asserts 
that, for many years after leaving the service, the Veteran 
would detect pieces of shrapnel still embedded in his forearm 
and chest, which would cause his skin to turn orange.  This 
skin discoloration, the appellant alleges, was a symptom of 
hepatitis C, caused by embedded shrapnel, which later 
resulted in end-stage liver disease, also accompanied by skin 
discoloration.  Alternatively, the appellant contends that 
the Veteran's liver disease was brought on by the alcohol 
addiction he developed in service as well as by his diabetes 
mellitus, and that service connection is therefore warranted 
on a secondary basis.  

The Veteran died on July [redacted], 2000.  A July 2000 death 
certificate listed his immediate cause of death as intra-
abdominal sepsis due to liver failure (Child's C Cirrhosis).  
No contributory causes of death were noted.

At the time of his death, the Veteran was service-connected 
for shrapnel wound residuals, rated as 10 percent disabling, 
and for PTSD, rated as 30 percent disabling, but posthumously 
increased to 50 percent for accrued benefits purposes.  In 
addition, the Veteran was in receipt of nonservice-connected 
pension benefits.  Significantly, however, the Veteran was 
not service connected for internal abdominal sepsis, liver 
failure, or any related problems at the time of his death.

The record before the Board contains service medical records, 
post-service medical records, written statements from the 
Veteran and the appellant, a newspaper article concerning 
alcohol abuse by "citizen soldiers" in Iraq and 
Afghanistan, and the appellant's testimony before the Board.  
That evidence will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (a discussion of all 
evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the Veteran's 
cause of death.

The Veteran's service medical records are void of any 
complaints, diagnoses, or treatment of abdominal or liver 
problems.  Those records reflect that in September 1968, the 
Veteran was hospitalized and treated for cellulitis of the 
left forearm arising from a shrapnel wound injury incurred in 
Vietnam.  After approximately two weeks, he was released from 
the hospital and returned to active duty with no apparent 
complications.  On clinical examination prior to his 
separation from service in December 1969, he was noted to 
have a scar on his left forearm, but no other abnormalities 
were found.

The Veteran's post-service medical records show that he was 
treated for alcohol addiction in the late 1970s.  In 1985, he 
was diagnosed with pancreatitis, secondary to alcohol abuse.  
Six years later, he underwent surgery and multiple episodes 
of hospitalization to treat that disorder.  The record 
thereafter shows that the Veteran continued to suffer from 
chronic pancreatitis and developed esophageal verices, 
cirrhosis, ascites, spontaneous bacterial/fungal peritonitis, 
renal failure, and chronic, advance-staged liver disease.  He 
was also diagnosed with Type II diabetes mellitus and 
prescribed insulin in 1993.  In a November 2007 written 
statement following the Veteran's death, his private treating 
physician noted that his diabetes was caused by his chronic 
pancreatitis.

Subsequent VA medical records and reports of VA examinations 
dated in September 1991, March 1996, and June 2000, reveal 
that the Veteran was diagnosed and treated for PTSD, 
depression, and related psychiatric problems.  During the 
June 2000 VA examination, conducted just a month prior his 
death, the Veteran reported that the PTSD symptoms he had 
incurred while serving in combat in Vietnam led him to begin 
drinking heavily, a habit he continued for more than 20 years 
after his discharge from the military until he developed 
pancreatitis in the early 1990s.  The Veteran's comments to 
the VA examiner echoed a prior written statement, dated in 
September 1996, in which he indicated that he had become 
addicted to alcohol in service to cope with the trauma of 
Vietnam.  While the VA examiner noted the Veteran's comments, 
however, neither that examiner nor any of the Veteran's other 
medical providers independently related the Veteran's history 
of alcohol abuse, or the liver disease that resulted from it, 
to his PTSD.  

The record thereafter shows that the Veteran's chronic 
abdominal pain and related symptoms began to progressively 
worsen in 2000, leading him to seek frequent inpatient and 
outpatient VA medical treatment.  In early July 2000, he was 
hospitalized for complaints of unbearable abdominal pain and 
vomiting, accompanied by lack of appetite and difficulty 
urinating.  Prescribed a broad spectrum of antibiotics, his 
symptoms gradually improved.  However, in mid-July, he 
suffered a resurgence of abdominal pain.  Clinical evaluation 
revealed an elevated white blood cell count, ascites, and 
free air in the abdominal cavity.  The diagnostic impression 
was a perforated viscus.  The Veteran underwent an 
exploratory laparotomy, which revealed a right 
subdiaphragmatic abscess in the upper abdominal area.  
Thereafter, the Veteran was injected with plasma and red 
blood cells and started on a parenteral nutrition regimen.  
However, his overall condition continued to deteriorate.  On 
July [redacted], the Veteran's family requested that aggressive 
treatment be discontinued and that he receive only palliative 
care.  Regrettably, the Veteran died early the following 
morning.

The Veteran's service medical records are negative for any 
findings of intra-abdominal sepsis, liver disease, or related 
problems in service.  Nor is there evidence of such 
conditions within one year of separation from active duty.  
Service connection for cause of death on a presumptive basis 
is therefore not warranted.  Moreover, the first evidence of 
treatment for prostatitis, the condition that clinically 
preceded the abdominal and liver problems that resulted in 
his death, is dated in 1985, more than 15 years after the 
Veteran's discharge from service.  In view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
As there is no evidence of abdominal or liver problems either 
in service or for several years after, the Board finds that 
an opinion regarding the etiology of the Veteran's cause of 
death need not be obtained in this case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 
because there is no event or injury in service that is shown 
to be related to those nonservice-connected diseases.  Here, 
there is no probative evidence relating the Veteran's death 
to his period of active service.  Accordingly, service 
connection is not warranted on a direct basis. 

Nor is service connection warranted on a secondary basis.  
Although the appellant has related the Veteran's death to 
hepatitis C caused by service-connected shrapnel injuries, 
there is no competent clinical evidence that the Veteran ever 
had hepatitis C or that the disorder was caused by his 
service-connected disability.  While the appellant herself is 
competent to testify that the Veteran's shrapnel wound 
residuals were accompanied by skin discoloration, a symptom 
that also marked his end-stage liver disease, she is not 
competent, as a layperson without medical expertise, to 
provide a diagnosis, opine as to medical etiology, or render 
medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. 
Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Nor is the appellant competent to relate the Veteran's 
diabetes mellitus to abdominal problems and liver disease 
that resulted in his death.  Even if she were, however, the 
Board would not find such a relationship to constitute a 
sufficient basis for awarding service connection for the 
Veteran's cause of death as the Veteran was not service 
connected for diabetes mellitus during his lifetime.  The 
Board recognizes that the Veteran was exposed to herbicide 
exposure in Vietnam, and that service connection for diabetes 
mellitus is therefore presumptively assumed.  38 C.F.R. §§ 
3.307(a)(6)(ii); 3.307(d), 3.309(e) (2009).  However, the 
Veteran's private treating physician expressly indicated that 
the Veteran's diabetes mellitus developed many years after 
service as a consequence of his nonservice-connected 
pancreatitis.  The Board finds that clinical finding by the 
Veteran's long-term treating provider constitutes affirmative 
evidence sufficient to rebut the presumption of presumption 
of service connection for diabetes.  38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) (2009). 

The Board next turns to the theory advanced by the appellant, 
and earlier by the Veteran himself, that liver disease was 
incurred from alcohol abuse that first arose in service.  
While the Veteran's post-service medical records reflect 
treatment for alcohol abuse, there is no clinical evidence 
that the problem began in service.  In any event, alcohol 
abuse and drug abuse, unless they are a secondary result of 
an organic disease or disability, are considered to be 
willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  
Thus, even assuming a causal relationship between the 
Veteran's reported in-service alcohol abuse and his fatal 
liver disease, service connection for his cause of death on 
such grounds is barred as a matter of law, as the Veteran's 
claimed alcohol abuse in service would amount to willful 
misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  

The Board acknowledges that service connection for a 
disability resulting from drug abuse may be warranted where 
such abuse is secondary to, or as a symptom of, a service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  In a September 1996 written statement and 
subsequent comments to the June 2000 VA examiner, the Veteran 
indicated that his alcohol abuse was the result of his 
service-connected PTSD.  However, while the June 2000 VA 
examiner noted the Veteran's account of a correlation between 
his drinking and PTSD in the examination report, that 
examiner did not specifically relate his service-connected 
psychiatric disability to his history of in-service and post-
service alcohol abuse.  Nor has any other private or VA 
medical provider.  The Board is not bound to accept medical 
opinions that are based on history supplied by the Veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993). The 
examiner's transcription of the Veteran's subjective history 
of alcohol abuse caused by PTSD, unenhanced by additional 
medical comment, does not constitute competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  Howell v. Nicholson, 19 Vet. App. 535 
(2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, that 
examiner's report does not provide competent medical evidence 
that the Veteran's alcohol abuse was secondary to, or as a 
symptom of, his service-connected PTSD.  

Additionally, the Board recognizes that the appellant has 
submitted an article purporting to show a high rate of 
alcohol abuse among National Guard and Reserve combat troops 
in Afghanistan and Iraq.  However, that article does not 
constitute probative evidence as it does not pertain to the 
particular circumstances of the Veteran's service or 
establish a link between his alcohol use and any service-
connected disability.  A medical article or treatise can 
provide important support when combined with an opinion of a 
medical professional if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 
Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 
(1998).  However, evidence that, as in this case, is 
speculative, general, or inconclusive in nature cannot 
support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993), 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Libertine v. 
Brown, 9 Vet. App. 521 (1996).

In sum, the preponderance of the evidence demonstrates that 
the Veteran died of intra-abdominal sepsis due to liver 
failure, which developed many years after service, and was 
not caused by any incident of service.  There is no competent 
medical evidence which relates the Veteran's cause of death 
to his service-connected shrapnel wound residuals, PTSD, or 
any other aspect of his military service.  Thus, there is no 
basis for service connection for the cause of the Veteran's 
death.  As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As a final point, the Board notes that in reaching this 
determination, it is sympathetic to the appellant's claim and 
does not wish in any way to diminish the Veteran's combat-
decorated service.  The Board, however, is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound on these matters by the medical evidence of 
record.  Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other 
grounds, Hupp v. Shinseki, No. 2008-7059 (Fed.Cir. May 19, 
2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The content of the notice letter will 
depend upon the information provided in the claimant's 
application.

Here, the RO sent correspondence in March 2007, a rating 
decision in June, and a statement of the case in September 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  

The Board acknowledges that the appellant was not provided 
with all of notice criteria required by Hupp; however, the 
Board concludes that the appellant has actual knowledge of 
the disabilities for which the Veteran was granted service 
connection and those for which he was not service connected.  
The appellant contends that the Veteran's death was related 
to the shrapnel wound injuries he incurred in Vietnam and for 
which he later obtained service connection.  She also asserts 
a relationship between his cause of death and his service-
connected PTSD.  However, she does not contend that the 
Veteran was service connected for the intra-abdominal sepsis 
and liver disease listed on his death certificate.  Nor does 
she claim that his death was otherwise related to a service-
connected disability or any other aspect of service.  The 
nature of the appellant's claim reflects her actual knowledge 
of the disabilities for which the Veteran was granted service 
connection and those for which he was not service-connected.  
Accordingly, the failure to provide Hupp-compliant notice is 
not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2009 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.








ORDER

New and material evidence has been submitted for the claim of 
entitlement to service connection for cause of death and that 
claim is reopened.  To that extent only, the appeal is 
granted.

Service connection for the cause of the Veteran's death is 
denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


